Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 10/21/2019.
Claims 1-20 are examined in this office action.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “gasket” as claimed in claim 11 and 16, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 contains the trademark/trade name Delrin®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the collection bag and, accordingly, the identification/description is indefinite. The claim will be interpreted to read a bag that is made partly or wholly with Delrin plastic and/or acetal resins that are semi-crystalline thermoplastic polymers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, 8-9, 12-15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortiz (US 20120186405 A1).
Regarding claim 1, Ortiz discloses an apparatus (Fig. 2) to install a frangible fastener (Fig. 1), the apparatus (Fig. 2) comprising: a drive tool (31) having a drive socket (33) operable to rotate a separable nut portion (13) of the frangible fastener [0031]; 
a fastener interface (30 and/or 15) defining an interior (interior of 35) for receiving at least the nut portion (11/13), the fastener interface (30 and/or 15) being disposed on a drive end of the drive tool (31, Fig. 2), wherein the drive socket (33) is movable within the fastener interface (30 and/or 15) and operable to rotate the frangible fastener (In Fig. 1), and wherein the separable nut portion (13) of the frangible fastener is removed when the frangible fastener is installed [0033]; 
a nut-portion removal tube (@37) depending from the interior of the fastener interface (30 and/or 15); and 
a vacuum generator ([0007] “The nut discharge port is engagable to a vacuum source to draw nuts received in the nut receiving portion out of the nut discharge port”) in fluid communication with the removal tube (@37) and configured to cause the separable nut portion to be removed from the interior and through the removal tube [0007] and [0037]-[0040].
Ortiz further discloses:
Regarding claim 5, further including a blower manifold (51) to direct pressurized fluid across the interior [0036]-[0037].
Regarding claim 6, further including a collection bag (36) coupled to the removal tube to capture the separated nut portion (Figs. 6 and 8).
Regarding claim 8, wherein the vacuum generator comprises a venturi established by the removal tube and a conduit through which pressurized fluid flow is directed towards an evacuation end of the removal tube to induce a vacuum for urging a separated nut portion to exit the interior and travel through the removal tube [0004]-[0005] and [0036]-[0038].
Regarding claim 9, further including a shoulder ring (@35 and/or 25) to apply a pressure against the frangible fastener.
Regarding claim 12, A method of assembling a frangible fastener (Fig. 2), the method comprising: providing an induced vacuum in a removal tube depending from an interior of a fastener interface (30 and/or 15) positioned on or proximate an installation surface [0007] and [0037]-[0040], wherein the frangible fastener is disposed within the interior; moving the frangible fastener, via a drive socket at last partially disposed in the interior [0031], to install the frangible fastener and separate a removable nut portion from the frangible fastener; and removing, via the induced vacuum, the removable nut portion of the frangible fastener from the interior and through the removal tube [0031]-[0040].
Regarding claim 13, further including aligning the fastener interface with the frangible fastener (Fig. 6).
Regarding claim 14, wherein the fastener interface is aligned with an outer surface of the frangible fastener (Fig. 6).
Regarding claim 15, further including pressing the fastener interface against the installation surface (Fig. 6).
Regarding claim 17, wherein moving the frangible fastener includes rotating the frangible fastener until the removable nut portion is removed therefrom [0031].
Regarding claim 19, further including directing pressurized fluid across the interior [0036]-[0038].
Regarding claim 20, wherein the pressurized fluid flows transversely relatively to the frangible fastener (Fig. 8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz (US 20120186405 A1) in view of Keasler (US 4000668 A).
Regarding claim 2, Ortiz discloses the apparatus (Fig. 2) to install a frangible fastener (Fig. 1), the apparatus (Fig. 2) comprising: fastener interface (30 and/or 15) and a drive tool (31) having a drive socket (33) operable to rotate a separable nut portion (13) of the frangible fastener [0031] according to claim 1.
However, Ortiz is silent regarding a spring operatively coupled between the fastener interface and the drive tool.
Keasler in a related invention, teaches that it is old and well known in the relevant art to provide a spring (Col 2 lines 41-48) operatively coupled between the fastener interface and the drive tool (See also Fig. 2).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Ortiz to incorporate a spring as taught by Keasler. A person of ordinary skill in the art would easily recognize having the spring aid in dispelling and severing of the stem of the fastener (Col 2 lines 41-48 of Keasler).

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ortiz (US 20120186405 A1) in view of Scott (US 20140276500 A1).
Regarding claim 7, Ortiz discloses the apparatus (Fig. 2) to install a frangible fastener (Fig. 1), the apparatus (Fig. 2) comprising: a collection bag according to claim 6.
However, Ortiz is silent regarding wherein the collection bag is at least partially composed of Delrin.RTM.
Scott in a related invention, teaches that it is old and well known in the relevant have a collection bag (2500) composed of Delrin [0179].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bag of Ortiz to incorporate Delrin as taught by Scott, in order to prevent rupture ([0179] of Scott).

Allowable Subject Matter
Claims 3-4, 10-11, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field apparatus to install a frangible fastener.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731